Name: Commission Regulation (EC) No 1962/96 of 11 October 1996 rectifying Regulation (EC) No 2772/95 replacing the values in ecus in Council Regulation (EEC) No 2078/92 on agricultural production methods compatible with the requirements of the protection of the environment and the maintenance of the countryside
 Type: Regulation
 Subject Matter: environmental policy;  means of agricultural production;  cultivation of agricultural land;  agricultural structures and production
 Date Published: nan

 12. 10 . 96 EN Official Journal of the European Communities No L 259/7 COMMISSION REGULATION (EC) No 1962/96 of 11 October 1996 rectifying Regulation (EC) No 2772/95 replacing the values in ecus in Council Regulation (EEC) No 2078/92 on agricultural production methods compatible with the requirements of the protection of the environment and the maintenance of the countryside 1 . in Article 4 (2) of Council Regulation (EEC) No 2078/92: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), as last amended by Regu ­ lation (EC) No 150/95 (2), Having regard to Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for determin ­ ing and applying the agricultural conversion rates (3), as last amended by Regulation (EC) No 1482/96 (4), and in particular Article 18 (2) thereof, Whereas Commission Regulation (EC) No 2772/95 (% erroneously omitted the adjusted value in ECUs relating to the maximum eligible amount of the premium for each sheep or cattle livestock unit by which a herd is reduced, and that it is therefore appropriate to complete this Regulation ,  the amount ECU 150" is replaced by "ECU 181,1 ";  the amounts "ECU 250" are replaced by "ECU 301,9";  the amount "ECU 210" is replaced by "ECU 253,6";  the amount "ECU 100" is replaced by "ECU 120,8";  the amount "ECU 400" is replaced by "ECU 483,0";  the amount "ECU 1 000" is replaced by "ECU 1 208";  the amount "ECU 700" is replaced by "ECU 845,3" and  the amount "ECU 600" is replaced by "ECU 724,5";'. Article 2 HAS ADOPTED THIS REGULATION: This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. The amount provided for in Article 1 , third indent, shall apply from the date on which an agricultural conversion rate fixed on or after 1 February 1995 is first applied to the premium for each sheep or cattle livestock unit by which a herd is reduced. Article 1 Article 2 ( 1 ) of Regulation (EC) No 2772/95 is replaced by the following: This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 October 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 387, 31 . 12 . 1992, p. 1 . I1) OJ No L 22, 31 . 1 . 1995, p. 1 . (3) OJ No L 108 , 1 . 5. 1993, p. 106. (4) OJ No L 188 , 27. 7. 1996, p. 22. Is) OJ No L 288 , 1 . 12. 1995, p. 35.